Citation Nr: 1548897	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-28 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Ken Davis, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from December 1942 to March 1946 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for bilateral hearing loss.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the Muskogee RO in October 2015.  A transcript of his testimony has been associated with the claims file.

The Board notes that in October 2015, the Veteran submitted a VA Form 21-22a, appointing K.D. as his representative.  While K.D. is not an accredited attorney or agent for VA purposes, both the Veteran and K.D. have signed and submitted a fee waiver and the Board recognizes K.D. as the Veteran's representative under the provisions of 38 C.F.R. § 14.630 (2015).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, he was exposed to acoustic trauma in service and his bilateral hearing loss is etiologically related to his military service



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his current bilateral hearing loss, which he contends is due to noise exposure in service.  

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss and (organic diseases of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id. 

Service connection may also be established with certain chronic diseases, including bilateral hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Because the Board can adjudicate the Veteran's claim for service connection for bilateral hearing loss based on direct service connection, it will not analyze this disability as a chronic disease.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran currently has bilateral hearing loss, as documented by a May 2014 VA examination, which showed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
35
40
55
65
75
80
LEFT
40
40
60
65
80
85

Furthermore, his speech discrimination scores pursuant to the Maryland CNC word list test were 92 percent for the right ear and 76 percent for the left ear.  The examiner diagnosed him with bilateral sensorineural hearing loss.  Thus, the first element of service connection is met.  

In regards to the second element of service connection, namely, the in-service incurrence of a disease or injury, the Veteran's DD-214 showed he served as a military policeman.  Moreover, during the October 2015 Board hearing, he and his representative testified that he also worked as a truck mechanic, gas pipe line worker, and maintenance mechanic in service.  Given the Veteran's lay assertions and his military occupation specialty (MOS) as military police and a rifle marksman, it is reasonable to assume that he was exposed to acoustic trauma during his time in service.  Thus, the second element of service connection is met.  

Regarding the third element of service connection, his service treatment records do not include reports of hearing loss or findings of a hearing loss disability for VA purposes.  Specifically, an April 2013 personnel information exchange system (PIES) reply indicated that the Veteran's service treatment records were fire-related, and thus, were unavailable.  However, a March 1946 report of physical examination of enlisted personnel prior discharge, release from active duty or retirement is available and associated with the claims file.  It noted that the Veteran scored a 15/15 on the whispered voice test for both ears at separation.  

In February 2013, the Veteran submitted a claim for service connection for bilateral hearing loss, and in an April 2013 statement in support of his claim, he indicated that he did not have any additional medical records to submit.  

In July 2013, he underwent a VA examination during which the examiner took down his history and self-reported symptoms, performed an in-person audiological examination, and reviewed his claims file and pertinent records.  At the time of this VA examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
85
95
105
105
105
105
LEFT
90
90
100
105
105
105

However, the examiner stated that the test results were not valid for rating purposes because their reliability was questionable.  The examiner explained that the Veteran was advanced in his age and he did not comprehend the instructions given.  The examiner further explained that comprehension of the instructions could have been hindered due to untreated hearing loss and/or cognitive issues.  Nevertheless, his speech discrimination scores pursuant to the Maryland CNC word list test were 44 percent for the right ear and 36 percent for the left ear. The examiner indicated that use of these speech discrimination scores was appropriate for the Veteran.  Furthermore, this examiner diagnosed him with bilateral sensorineural hearing loss.  

After reviewing his claims file and the July 2013 audiological test results, this examiner concluded that his hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner explained that noise exposure causes damage in the inner ear structures, which can lead to hearing loss at time of exposure and/or over time.  The examiner also noted that the hearing loss impacted his ordinary conditions of daily life, including his ability to work, because he has a difficult time understanding conversations, he mixes up words, and he has had trouble hearing since World War II.  

In his October 2013 notice of disagreement, the Veteran stated the reason for the unreliable results from the previous VA examination is that he could not understand what the July 2013 VA examiner was instructing to do.  He asked for another VA examination to test his hearing loss.  

He was afforded another VA examination in May 2014, during which the examiner took down his history and self-reported symptoms, performed an in-person audiological examination, and reviewed his claims file and pertinent records.  In addition to the findings noted above, this examiner stated that she could not determine the etiology of his right and left ear hearing loss without resorting to speculation.  She explained that although the claims file includes a normal (15/15) whispered voice test from 1946, this test does not provide frequency or intensity specific information; and thus, it is unclear as to whether the Veteran suffered hearing loss or a significant permanent threshold shift during military service.  

Given the abovementioned evidence, and after affording the Veteran the benefit of the doubt, the Board concludes that his bilateral hearing loss is etiologically related to his military service.  The claims file includes a July 2013 opinion from a medical professional, which states that the Veteran's current bilateral hearing loss is etiologically related to his time in military service during World War II.  The record also includes an opinion from May 2014 in which a medical professional could not determine one way or another whether his current bilateral hearing loss was related to his military service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise in showing that service connection for bilateral hearing loss is warranted.  Thus, his claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for bilateral hearing loss.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


